Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0079316 to De Lira (“De Lira”) in view of U.S. Patent Application Publication No. 2018/0366792 to Stachewicz (“Stachewicz”).  Regarding claims 1, 5, and 6, De Lira discloses a battery pack for a vehicle mounted and protected by a base of the vehicle having a battery safety system.  The system includes a matrix of sensors provided in a sensor film 12.  At paragraph [0024].  Each of those sensors provides variable resistance depending on the amount of pressure applied to the specific spot on the matrix.  Id.  These sensor points are designed to determine an amount of deformation of the battery base at that point by providing a resistance via a multiplexer to a logic circuit Id. at paragraphs [0026] and [0011].  De Lira is silent regarding utilizing the information regarding location and degree of base deformation to determine whether the vehicle is in an operable condition and sending a signal if driving can be maintained or a second state where driving can no longer be maintained. 
Stachewicz is similarly aimed at providing spatially resolved information regarding battery base deformation in a vehicle following impact.   Stachewicz discloses determining if the vehicle is in a second state of inoperable condition and if so, sending a signal to the driver via a separate controller, thus relying on an absence of such signal to indicate that the calculation has determined that the vehicle is in a first state and may continue to operate safely.  Configuring this system to additionally provide audible and/or visual signals following impact to confirm to the driver that safety system is operating and has determined it is safe to continue operating the vehicle is considered to be well within the general alternative implementations of such a system that would be obvious to the person of ordinary skill in the art at the time of invention.
Further regarding claim 2, the battery safety system of Stachewicz utilizes a similar array of sensors to identify localized deformation of the battery base, including accelerometers.  Thus, use of accelerometers rather than variable resistance points is considered to be nothing more than the obvious use of a commonly known alternative sensor for its intended purpose to achieve predictable results.
Further regarding claim 3, the sensors of De Lira provide both a resistance value and a point of reference in a multiplexer, thus providing spatially resolved third information from which the logic circuit is able to calculate the location and degree of deformation within the base of the battery pack.
Further regarding claim 4, as noted, accelerometers are alternative sensors that can be used to determined localized deformation, which would provide acceleration information to the logic circuit.

rejected under 35 U.S.C. 103 as being unpatentable over De Lira in view of Stachewicz as outlined above and further in view of U.S. Patent Application Publication No. 2018/0170206 to Kim (“Kim”)
Further regarding claim 9, cooling systems are a common part of vehicle battery systems, and are known to leak water/coolant following collision which may lead to battery short circuiting.  Kim at paragraph [0033].  Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to shutdown the cooling system upon detection of a collision rendering the system inoperable in order to limit the amount of fluid leakage and likelihood of short-circuit.  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727